Citation Nr: 0620997	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-19 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason 
of being housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision of the RO that, in part, 
denied entitlement to SMC by reason of being housebound.

In April 2005 the veteran's representative submitted 
correspondence indicating that the veteran no longer desired 
a Board hearing.  In March 2006, the veteran also indicated 
in writing that he no longer desired a Board hearing.  The 
veteran's request for a hearing is considered withdrawn.  
38 C.F.R. § 20.700 (2005).

The Board notes that, on various occasions, the veteran 
raised the issue of service connection for the following 
disabilities: scars (November 2002); a dental condition 
(November 2002); a coronary heart condition, as secondary to 
diabetes mellitus (July 2003); and hypertensive 
cardiovascular disease, as secondary to diabetes mellitus 
(March 2004).  As each of those issues has not been 
adjudicated by the RO, they are referred to the RO for 
adjudication.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.


REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West,  11 Vet. 
App. 268, 271 (1998).   

In April 2005, the Board remanded this matter to arrange for 
the veteran to undergo VA examination to obtain two medical 
opinions needed to resolve the claim on appeal.  

Although a VA examination was conducted in May 2005, only one 
medical opinion was provided by a nurse practitioner.  There 
is no indication that any VA physician acknowledged or signed 
the examination report.  The examination report does not 
specifically address the severity of the service-connected 
impaired sphincter control, as previously requested.  Under 
the circumstances, Stegall requires that this case be 
remanded for compliance with the prior remand.  

The veteran has taken issue with the examination report 
because he recalls being examined by a man who identified 
himself as a physician, while the examination report was 
signed by a woman who identified herself as a nurse 
practitioner.

The veteran is entitled to SMC if he is found to be 
housebound as contemplated by 38 U.S.C.A. § 1114(s) (West 
2002); 38 C.F.R. § 3.350(i) (2005).  A veteran is deemed 
housebound and, therefore, entitled to SMC benefits, if he is 
not in need of regular aid and attendance, but has a single 
service-connected disability rated 100 percent disabling and 
has additional service-connected disabilities independently 
rated at 60 percent or more and involving different 
anatomical segments or bodily systems, under the VA's 
schedule for rating disabilities (38 C.F.R. Part 4 (2005)); 
or is "permanently housebound" by reason of service-connected 
disability.  The "permanently housebound" requirement is met 
when the veteran is substantially confined as a direct result 
of service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and the disability or disabilities are 
reasonably certain to continue throughout his lifetime.  
38 C.F.R. § 3.350(i) (2005).

The veteran is service-connected for the following 
disabilities:  post operative status, stricture and condyloma 
acuminate with marked spasm of the sphincter and reduced tone 
(hereinafter referred to as impaired sphincter control), 
rated as 60 percent disabling; low back strain with severe 
limitation of motion and degenerative joint disease, rated as 
40 percent disabling; diabetes mellitus, type II, rated as 20 
percent disabling; and epididymitis of the right testicle, a 
mood disorder, peripheral neuropathy or the right foot, and 
peripheral neuropathy of the left foot-each rated as 10 
percent disabling. A noncompensable evaluation (0 percent) is 
in effect for hemorrhoids.  The combined disability rating is 
90 percent.  Individual unemployability has been awarded, 
effective February 11, 1992.

The veteran contends that he is essentially housebound 
because of his service-connected impaired sphincter control, 
and that the condition has increased in severity and now 
warrants a 100 percent evaluation.  The RO has not 
adjudicated the claim for an increased rating for impaired 
sphincter control.  The Board found this matter, in the prior 
remand, to be inextricably intertwined with the question of 
entitlement to SMC by reason of being housebound.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  If the impaired 
sphincter control were 100 percent, he would have additional 
disability rated at 60 percent or more and be eligible for 
housebound benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should schedule the 
veteran for a VA examination proctology 
examination to evaluate the service-
connected impaired sphincter control.  
All indicated studies should be 
performed, and clinical findings reported 
in detail.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination or addendum 
should note review of the claims folder.  

The examiner should comment specifically 
on the extent of loss of sphincter 
control, and opine as to whether the 
veteran has (a) complete loss of 
sphincter control; (b) extensive leakage 
and fairly frequent involuntary bowel 
movements; (c) occasional involuntary 
bowel movements, necessitating the 
wearing of a pad; or (d) constant slight, 
or occasional moderate, leakage.  If the 
condition lies between two of these 
descriptions, the examiner should state 
which is more closely approximated.   

The examiner should also express an 
opinion as to whether the veteran is 
permanently confined to his home or its 
immediate premises as a result of his 
service-connected disabilities.

These specific findings are needed to 
evaluate the veteran's claim in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

2.  The RO or AMC should adjudicate the 
intertwined issue of an increased rating 
for impaired sphincter control.  A 
supplemental statement of the case (SSOC) 
should be prepared, and the veteran 
should be informed that review on appeal 
may be obtained only through the usual 
appellate procedures including a notice 
of disagreement, statement of the case, 
and substantive appeal.  

3.  If the veteran fails to report for 
any scheduled examination, the RO or AMC 
should obtain and associate with the 
claims file a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

The veteran is advised that failure, 
without good cause, to report for a 
scheduled examination could result in the 
denial of his claim.

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
SSOC, before the claims file is returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

